In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Kurtz, J.), dated February 22, 2006, as denied that branch of her motion which was to sever this action insofar as asserted against the defendant Super Structure Builders, Inc., and to permit the plaintiff to proceed against the defendant 31 W 21, LLC.
Ordered that the order is affirmed insofar as appealed from, with costs.
*819Under the circumstances, the Supreme Court providently exercised its discretion in denying that branch of the plaintiffs motion which was to sever this action insofar as asserted against the defendant Super Structure Builders, Inc., and to permit the plaintiff to proceed against the defendant 31 W 21, LLC (see CPLR 603; Naylor v Knoll Farms of Suffolk County, Inc., 31 AD3d 726, 727 [2006]; Ingoglia v Leshaj, 1 AD3d 482, 485 [2003]). Florio, J.P., Ritter, Goldstein and Covello, JJ., concur.